PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/808,959
Filing Date: 10 Nov 2017
Appellant(s): Weitzmann, Erich



__________________
George Kapsalas
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 11, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 11, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
1.	Appellant’s Remarks: Appellant asserts, with regard to the 35 U.S.C. 112(a) rejection, Objection under 35 U.S.C. 132(a), and Objection to the drawings under 37 C.F.R. 1.83, that Appellant’s original specification provides support for “said radially-deployable baffle closure” is in Para.22, last sentence, explicitly explained that this inner closure (2) is inside the glove at a distance which may be approximately 3-4 cm from the glove terminus outer edge, thus precluding any possibility of interpretation of the depiction across Figs. 2-4 as a cuff tightener. Additionally arguing that a reader of ordinary skill in the art would readily see across all of Figs. 2-4 of Appellant’s original drawings, and consistent with the directional arrows existing within Fig. 3, the spreading or deployment of a distinct movable wall-like baffle which deploys so that it spans the internal opening of the glove at wrist region. Appellant provides documentary evidence of other publications/patents and states that given this preponderance of actual documentary evidence of the state of the art, Appellant’s Figures 2-4 are only consistent with an evidentially supported finding that what is here depicted cannot possibly be a constriction-type direct closing of the glove shell at the wrist region (8), because the external barrel of the glove’s wrist region (8) nowhere manifests any constriction. Appellant’s Fig. 4 (fully drawn cord) stands indicative. It is helpful to the Board’s present adjudication to here note that, since the written disclosure originally described the inner closure (2) as a distinct wall-like closure (2) that may be drawn or moved/spread across the glove wrist region’s interior opening, these ordinary dictionary definitions of ‘baffle’ and ‘deployable’ stood as appropriate standard terminologies for what was originally described. Per MPEP § 2163.07 the mere inclusion of these words in the written specification was an acceptable rephrasing of passages, a rephrasing that did not in any way constitute new matter because the same technical meaning remained intact. 
Examiner’s Response: Examiner respectfully disagrees and notes that while the inner closure 2 of the original disclosure does close in a radial manner, there is no written disclosure or showing in the drawings to infer an additional “baffle” structure. What is shown in Fig.2-4, as best ascertained from the depiction and what is provided in the written disclosure, is merely the radial drawing in of the cord casing as the cord is drawn, not a “baffle” or additional flap of fabric as asserted by Appellant. Further, Appellant’s reference to Para.22 as providing support for “said radially-deployable baffle closure” is inaccurate as Para.22 states “an inner closure 2, wherein arranged in the inner closure 2 is a cord 3 that may be pulled or tightened. This drawcord 3 is guided movably in the region for the wrist 8 in a cord casing 4 extending through 360°. In this version, the cord casing 4 is located inside the glove 1, for example as depicted, on the inner closure 2 (FIGS. 1 and 2). Here, the distance from the outer edge of the glove 1 may be approximately 3-4 cm, for example”, this language does not provide support for a baffle or wall type structure as argued by Appellant. The original disclosure only provides support for an inner closure which is a cord casing and a cord within the casing, there is no further description to indicate or infer additional structure to the inner closure. It cannot be assumed by the Office that there are additional structural features to the invention when those features are not explicitly disclosed in the drawings or specification. Appellant also erroneously asserts that the written disclosure originally described the inner closure (2) as a distinct wall-like closure (2) that may be drawn or moved/spread across the glove wrist region’s interior opening, a full review of Appellant’s originally filed disclosure reveals that there is absolutely no mention of the inner closure being a distinct wall-like closure, and even further, there is no description that the closure is moved/spread across the glove wrist interior opening; the inner closure is only described as being “drawn toward closing” in Para.24. Therefore, the inclusion of “baffle” and “deployable” in the written specification is not an acceptable rephrasing of passages, as they do constitute new matter since they are an addition to the disclosure that was not previously present, and are not merely a rephrasing of passages that maintain the same technical meaning. Appellant attempts to provide documentary evidence that the drawings of the instant invention are not congruent with drawings of other publications/patents depicting a cord and casing type closure, this is not persuasive as Appellant has readily admitted that their Figure 1 is a schematic, simplified drawing that omits certain features (See Page 9 of the Appeal Brief); meaning that it is impossible for the Office to determine whether or not Figures 2-4 do in fact show what Appellant argues they do, particularly with no corroborating written disclosure. For all of these reason, the Board should uphold the 35 U.S.C. 112(a) rejection, Objection under 35 U.S.C. 132(a), and Objection to the drawings under 37 C.F.R. 1.83.


2.	Appellant’s Remarks: Appellant asserts, with regard to Claims 47 and 49-52, Golde provides an explicit disincentive to substitute its optimum stitched circumferential elastic (50, 150) with the manually tightened cord system of Jenkin to which manual external access and manual handling for tightening are necessary, as Golde teaches (Para.41-42 & 48) the cuff must be worn and slid inside the sleeve of a jacket, or else must have a lip seal (56) effectively self-biased into water-resistant engagement with exterior of sleeve (Para.46). The Final Office Action’s conclusions here entirely ignore the salient disincentive, in that easy and reliable effective tightening around the wearer’s arm may be impossible, difficult at best, if manual tightening is required according to the Para. 42 & 46 procedures. Additionally, the statement of rejection avoids the most evident fact that Golde presents a glove with glove shell that has an end specifically designed to remain flared (Para.35) and open to collect moisture, whereas Jenkin presents a glove shell cuff cord specifically designed to tighten the glove shell end on the user’s arm. Where the artisan of ordinary skill in the art would so have found dissuasion from expectations of success, the Final Rejection instead now seeks comfortable refuge in simplistically invoking “the predictable result of providing a closure that secures about a user’s wrist in a comfortable manner” (Final Act. 7), notwithstanding the immanent fact that such a proposed combination stands impractical and inconsistent with teachings, in context. Appellant also asserts that the Final Rejection itself confirms its reliance on hindsight at page 11, lines 3-5, suggesting it is a proper, permitted reliance. Further, neither Golde nor Jenkin provided any fact or disclosure that may be interpreted as a source of reasoning or motivation to an artisan of ordinary skill in the art to draw a radially-deployable inner baffle closure into closing state when an unworn glove dangles via a flexible safety strap connected to emerged portion of a pullable cord guided inside a cord casing of the inner baffle closure. Rather, both Golde and Jenkin disclosed products wherein the glove openings remain slack and open, thus unable to effectively block ingress of snow, ice or water and to effectively block convective egress of glove-internal heat when an arm is removed. The Final Rejection asks this Board to now affirm its “rearranging [of] parts,” Final Act. 7 (line 20), 11 (line 8), but ignores the requirement that the ordinary skilled artisan would have had to have some logically articulatable motivation or reason to select, or try, the claimed invention. Golde and Jenkin do not present a simple framework of an easily traversed, small and finite number of possible alternatives within the context of an identified design need or market pressure to solve a problem, factors that may in some situations support an inference of obviousness as explained in KSR, 550 U.S. at 402. Instead, these two references entirely fail to acknowledge and to identify the particular problems with which Appellant was concerned, since their glove openings remain slack and open when a wearer’s arm is removed.
Examiner’s Response: Examiner respectfully disagrees. While Golde teaches that the inner cuff 44 may be placed inside the cuff of a wearer’s jacket, the disclosure of Golde does not require that the glove must, only be worn with the cuff inside the user’s jacket, as evidenced by Fig.6 & 7 of Golde. Additionally, when the cuff of Golde is worn on the outside of the jacket sleeve it would still operate to divert water from running into the glove as elastic 50 tightly extends around a user’s arm in a sealable manner; this feature would still apply when Golde is modified with Jenkin, as the pullable cord would still seal the cuff end tightly around a user’s arm and allow easy access for tightening. Appellant further argues the rejection avoids the most evident fact that Golde presents a glove with glove shell that has an end specifically designed to remain flared (Para.35) and open to collect moisture, whereas Jenkin presents a glove shell cuff cord specifically designed to tighten the glove shell end on the user’s arm, this argument is not found persuasive as it is not directed to the rejection as laid out in which Jenkin was only used to modify the inner cuff fastener of Golde, not the glove shell. Further, Appellant asserts the Final Rejection itself confirms its reliance on hindsight at page 11, lines 3-5, Appellant has grossly misconstrued this portion of the Final Rejection as it was not an admittance of the Office relying on hindsight reasoning in the rejection. In fact, Page 11 of the Final Rejection states quite the opposite, noting that in this instance, Golde and Jenkin disclose the claimed structure and take into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and do not include knowledge gleaned only from the Appellant's disclosure; as such knowledge was gleaned directly from the applied references. This clearly states that improper hindsight reasoning was not used as the combination relied only on knowledge which was within the level of ordinary skill at the time the claimed invention was made and knowledge gleaned directly from the applied references. Appellant also argues neither Golde nor Jenkin provide any disclosure that may be interpreted as a source of reasoning or motivation to an artisan of ordinary skill in the art to draw a radially-deployable inner baffle closure into closing state when an unworn glove dangles via a flexible safety strap connected to emerged portion of a pullable cord guided inside a cord casing of the inner baffle closure; rather, both Golde and Jenkin disclosed products wherein the glove openings remain slack and open. This argument is not found persuasive because when Golde is modified with Jenkin, it teaches a closure being a pullable cord within a casing, such closures urge closed when the cord end is held and there is weight, i.e. the glove, on the other end. That is to say, a cord and casing closure naturally bunches and closes when there is weight applied. Additionally, the assertion that the glove openings of both Golde and Jenkin remain slack and open is misleading, as elastic, such as taught by Golde, would be drawn inward when removed from the arm, and if one carried Jenkin by the pullable cord loop it would naturally urge inward as well; meaning that the openings are not fully open or slack. It is additionally noted that Appellant’s own invention relies merely on the inherent mechanics of the cord and casing closure, and the weight of the glove in order to close. Therefore, the combination and modification of Golde and Jenkin as laid out in the Final Rejection, teaches drawing the radially-deployable inner baffle closure into closing state when the unworn glove dangles via the flexible safety strap connected to emerged portion of the pullable cord guided inside the cord casing of the inner baffle closure. Further, Appellant argues that the statement of “rearranging [of] parts” in the Final Rejection ignores the requirement that the ordinary skilled artisan would have had to have some logically articulatable motivation or reason to select, or try, the claimed invention. This is not found persuasive as it is clear from the description above regarding cord and casing closures, and the motivation articulated in the Final Rejection, that one of ordinary skill in the art would be motivated to connect the flexible safety strap to the pullable cord so that the glove is securely maintained around a wearer’s wrist when the glove is not in used, so that it is not lost or dropped. Indeed Golde and Jenkin do present a simple framework of a small and finite number of possible alternatives within the context of an identified design need or market pressure to solve a problem, as there are a finite number of locations on the glove to which the flexible safety strap may be connected. For all of these reasons, the Board should uphold the Final Rejection.


3.	Appellant’s Remarks: Appellant asserts, with regard to Claims 48, 53-57, 58, and 62-63, that Jenkins stands devoid of any teaching of a use of the lanyard (60) for actuating or moving any component of the glove (10). Further stating that neither Golde nor Jenkin provided any fact or disclosure that may be interpreted as a source of logical reasoning for, or motivation to, an artisan of ordinary skill in the art to actuate a radially-deployable inner baffle closure toward closed state via a strap-loop-equipped flexible safety strap connected to draw an emerged portion of a pullable cord guided inside a cord casing of the radially-deployable inner baffle closure. Instead, both Golde and Jenkin disclosed products wherein the glove openings remain slack and open, thus unable to effectively block ingress of snow, ice or water and to effectively block convective egress of glove-internal heat when an arm is removed.
Examiner’s Response: Examiner respectfully disagrees. Appellant argues neither Golde nor Jenkin provide any disclosure that may be interpreted as a source of reasoning or motivation to an artisan of ordinary skill in the art to draw a radially-deployable inner baffle closure into closing state when an unworn glove dangles via a flexible safety strap connected to emerged portion of a pullable cord guided inside a cord casing of the inner baffle closure; rather, both Golde and Jenkin disclosed products wherein the glove openings remain slack and open. This argument is not found persuasive because when Golde is modified with Jenkin, it teaches a closure being a pullable cord within a casing, such closures urge closed when the cord end is held and there is weight, i.e. the glove, on the other end. That is to say, a cord and casing closure naturally bunches and closes when there is weight applied. Additionally, the assertion that the glove openings of both Golde and Jenkin remain slack and open is misleading, as elastic, such as taught by Golde, would be drawn inward when removed from the arm, and if one carried Jenkin by the pullable cord loop it would naturally urge inward as well; meaning that the openings are not fully open or slack. It is additionally noted that Appellant’s own invention relies merely on the inherent mechanics of the cord and casing closure, and the weight of the glove in order to close. Therefore, the combination and modification of Golde and Jenkin as laid out in the Final Rejection, teaches drawing the radially-deployable inner baffle closure into closing state when the unworn glove dangles via the flexible safety strap connected to emerged portion of the pullable cord guided inside the cord casing of the inner baffle closure. Further, Appellant argues that the statement of “rearranging [of] parts” in the Final Rejection ignores the requirement that the ordinary skilled artisan would have had to have some logically articulatable motivation or reason to select, or try, the claimed invention. This is not found persuasive as it is clear from the description above regarding cord and casing closures, and the motivation articulated in the Final Rejection, that one of ordinary skill in the art would be motivated to connect the flexible safety strap to the pullable cord so that the glove is securely maintained around a wearer’s wrist when the glove is not in used, so that it is not lost or dropped. Indeed Golde and Jenkin do present a simple framework of a small and finite number of possible alternatives within the context of an identified design need or market pressure to solve a problem, as there are a finite number of locations on the glove to which the flexible safety strap may be connected. For all of these reasons, the Board should uphold the Final Rejection.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MEGAN E LYNCH/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        
Conferees:
/CHUN HOI CHEUNG/TQAS Detailee, Art Unit 3700                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.